—Judgment unanimously affirmed. Memorandum: Defendant contends that the verdict is against the weight of the evidence. We disagree. The record establishes that the jury properly “ ‘weighted] the relative probative force of conflicting testimony and the relative *1051strength of conflicting inferences that may be drawn from the testimony’ ” in reaching its verdict (People v Bleakley, 69 NY2d 490, 495, quoting People ex rel. MacCracken v Miller, 291 NY 55, 62). (Appeal from Judgment of Monroe County Court, Marks, J. — Robbery, 1st Degree.) Present — Pine, J. P., Lawton, Pigott, Jr., Hurlbutt and Scudder, JJ.